Title: From George Washington to Thomas McKean, 1 October 1781
From: Washington, George
To: McKean, Thomas


                  
                     
                     SirHead Quarters Camp before York 1st Octo. 1781.
                  
                  Last Evening I was honored with your Excellencys Favor of the 21st ulto with its Inclosure—The Intelligence it contains respectg the British Fleet, is very agreable, & will be imediately transmitted to the Count de Grasse.
                  In my last, which bore Date the 23d ulto I informed, that our Preparations for a near Investment of the Enemy at York, were fast ripening to a Point—I have now to acquaint your Excellency, that I marched from Williamsburg with the whole Army, on the 28th and approached within about two Miles of the Enemy at York—at which Distance a Shew was made of some Opposition on our Left, But, upon the Count Rochambeau, who Commands that Part of the Army, his Moving a few peices of field Artillery under the Direction of the Baron Viominil, & giving a few Shots, the Enemy retired—On the 29th the American Troops moved forward & took their Ground in front of the Enemy’s Works on their Left no Opposition, except a few scattered Shots from a small Work, by Moor’s Mill, on Wormleys Creek & a Battery on the Left of Pigeon Quarter—A small fire all Day from our Rifle Men & the Enemy’s Jagers—30th—in the Morng we discovered, that the Enemy had evacuated all their Exterior Line of Works, & withdrawn themselves to those near the Body of the Town—By this Means we are in possession of very advantageous Grounds, which command in a very near Advance, almost the whole Remaing Line of their Defence.  All the Expedition that our Circumstances will admit, is using, to bring up our heavy Artillery & Stores, & to open our Batteries—this Work I hope will be executed in a few Days, when our Fire will begin with great Vigor.
                  The Investment of the Enemy is now fully compleated, & drawn very near their Lines, except on the River above the Town, where their Communication is still open—to prevent this & to compleat the Blockade, a Request is gone to the Count de Grasse, desiring him, to push, if he thinks it practicable, One or more Ships above the Town—this if effected will answer, many very valuable Purposes—The Position of the Count de Grasse, is judiciously taken: the Main fleet keeping their Station in Lynn Haven Bay &Detachments made to secure the Rivers—the Determination of the Count, is favorably disposed to comply with our Wishes in every necessary Cooperation.
                  I shall continue to keep Congress advised of such Occurrences as are worthy the Communication—With the Highest Regard & Esteem I have the Honor to be Your Excellency’s Most Obedient and most humle Servant
                  
                     Go: Washington
                  
               